United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-3333
                      ___________________________

                                 Deverick Scott

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

  James Gibson, Warden, Varner Supermax, ADC; Shipman, Assistant Warden,
       Varner Supermax, ADC; Carroll, Major, Varner Supermax, ADC;
Simpson-Williams, Sergeant, Varner Supermax, ADC; Mothershed, CO II, Varner
                              Supermax, ADC

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: August 6, 2019
                            Filed: August 9, 2019
                                [Unpublished]
                                ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
        In this 42 U.S.C. § 1983 action, Arkansas inmate Deverick Scott appeals after
the district court1 dismissed his complaint, in which he sought to assert a failure-to-
protect claim. Upon careful de novo review, we conclude that Scott’s complaint was
properly dismissed. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that
complaint must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face); Patterson v. Kelley, 902 F.3d 845, 851 (8th Cir.
2018) (holding that, to prevail on a failure-to-protect claim, an inmate must show that
there was substantial risk of harm to inmate, and that a prison official was deliberately
indifferent to that risk); Gardener v. Howard, 109 F.3d 427, 430 (8th Cir. 1997)
(noting that there is no § 1983 liability based on a prison official’s violation of prison
policy). In addition, we lack jurisdiction to review the magistrate judge’s denial of
Scott’s motion to “correct” his complaint. See Daley v. Marriott Int’l, Inc., 415 F.3d
889, 893 n.9 (8th Cir. 2005) (concluding that, when the parties do not consent to final
disposition by a magistrate judge, this court lacks jurisdiction to consider a direct
appeal of a magistrate judge’s order on a nondispositive pretrial matter; explaining
that a litigant may not bypass the district court and appeal such an order directly to
the court of appeals). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth M. Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                           -2-